DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 2/8/22, amended claim(s) 1, 9, 12, and 20 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-16, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Smartphone-based Tele-Rehabilitation System for Frozen Shoulder Using a Machine Learning Approach,” by Ongvisatepaiboon et al. (hereinafter “Ongvisatepaiboon”) in view of U.S. Patent Application Publication No. 2019/0298253 to Hal and U.S. Patent Application Publication No. 2012/0075586 to Kirschen et al. (hereinafter “Kirschen”).
For claim 1, Ongvisatepaiboon discloses an apparatus for performing a remote test of range of motion of a person operating a user device (Abstract), comprising:

a processor (see “Data Analysis” in Fig. 1) configured to calculate, based on the motion data, the continuous position of the user device (see Fig. 6) to enable display to a test provider of the performance of the test (Fig. 6) (also see second full paragraph in the left column of page 813) and to determine in real time whether the test quality is satisfactory; and
a display (Fig. 6) configured to show in a continuous indication of the performance of the test (see Fig. 6 and associated description) and whether the test quality is satisfactory.
Ongvisatepaiboon does not expressly disclose that processor is configured to calculate in real-time, that real-time display is enabled, and that the display is configured to show in real time.
However, Hal teaches a processor configured to (Examiner’s Note: functional language, i.e., capable of) calculate in real time (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]), that real-time displayed is enabled (Examiner’s Note: functional language, i.e., capable of) (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]), and that a display is configured to show in real time (Examiner’s Note: functional language, i.e., capable of) (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]).

Ongvisatepaiboon does not expressly disclose that the processor is configured to determine in real time whether the test is performed correctly and the display configured to show whether the test is performed correctly.
However, Hal teaches the processor configured to determine in real time whether a test is performed to enable an accurate diagnosis (see the process in either Fig. 2, which can refine the diagnosis at step 207) (also see para [0014]-[0015]); and to show whether a test indicates function or dysfunction (para [0015], [0038], and/or [0125]) (Examiner’s Note: also see para [0056], which discloses that the “logic software” can “analyze” the motion data and require further refinement based on “correlated data” and “interpretation.”  Then para [0125] states that the “program logic” is executed that includes “analysis, and correlation of motion capture data” and that this operation “may be displayed visually”).
Additionally, Kirschen teaches determining whether a test is performed correctly (“…the visual performance score can be a single numerical rating or ‘pass/fail’ output,” para [0074]) and displaying whether the test is performed correctly (“…the visual performance score can be a single numerical rating or ‘pass/fail’ output,” para [0074]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon such that the processor is configured to determine in real time whether the test is performed correctly and the display configured to show whether the test is performed correctly, in view of the teachings of Hal and Kirschen, for the obvious advantage of providing feedback to the user so that the user can be informed about whether they need to apply rehabilitation or not to their body.
For claim 2, Ongvisatepaiboon further discloses wherein the indication of the performance of the test comprises motion of the user device (see Fig. 6).
For claim 3, Ongvisatepaiboon does not expressly disclose wherein the indication of the performance of the test comprise a three-dimensional depiction of the user device.
However, Hal teaches wherein the indication of the performance of the test comprises a three-dimensional depiction of the user device (para [0024], [0038], and/or [0090]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the indication of the performance of the test comprise a three-dimensional depiction of the user device, in view of the teachings of Hal, for the obvious advantage of providing a more robust data set that allows the clinician to have a better understanding of the patient’s motion mechanics.
For claim 4, Ongvisatepaiboon further discloses wherein the indication of the performance of the test comprises a continuous display of angle of motion (see Fig. 5).
For claim 5, Ongvisatepaiboon further discloses wherein the motion data is generated using an accelerometer in the user device (Abstract).
For claim 9, Ongvisatepaiboon, as modified, further discloses wherein the processor is further configured to determine whether the test is performed correctly based on correlating angle measures among multiple frame axes (para [0098]-[0114] of Hal) (also see Fig. 2 of Hal) (Examiner’s Note: hip flexion/extension, hip abduction/adduction, hip internal/external rotation, pelvic tilt, pelvic side bending, and pelvic rotation being directed to different axes).
For claim 11, Ongvisatepaiboon, as modified, further discloses wherein the user device displays real-time data about the test (“real-time,” para [0014]-[0015] and [0038] of Hal).
For claim 12, Ongvisatepaiboon discloses a method for performing a remote test of range of motion of a person operating a user device (Abstract), comprising:

receiving motion data form the user device (first full paragraph in the left column of page 813), the user device comprising a sensor that generates the motion data (“accelerometer, gyroscope, and magnetic field sensors,” Abstract) and a second transceiver to communicate with the transceiver (the device in “smartphone” that allows it to connect to the “Internet,” see Fig. 1 and associated description);
calculating, based on the motion data, the continuous position of the user device (see Fig. 6) to enable display to a test provider of the performance of the test (Fig. 6) (also see second full paragraph in the left column of page 813) and to determine in real time whether the test quality is satisfactory; and
a displaying (Fig. 6) a continuous indication of the performance of the test (see Fig. 6 and associated description) and whether the test quality is satisfactory.
Ongvisatepaiboon does not expressly disclose that calculating in real-time, that real-time display is enabled, and displaying in real time.
However, Hal teaches calculating in real time (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]), that real-time displayed is enabled (Examiner’s Note: functional language, i.e., capable of) (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]), and displaying in real time (Examiner’s Note: functional language, i.e., capable of) (“real-time,” para [0014]-[0015]) (also see para [0038] and/or [0125]).

Ongvisatepaiboon does not expressly disclose determining in real time whether the test quality is satisfactory and the displaying whether the test quality is satisfactory.
Ongvisatepaiboon does not expressly disclose determining in real time whether the test is performed correctly and the displaying whether the test is performed correctly.
However, Hal teaches the processor configured to determine in real time whether a test is performed to enable an accurate diagnosis (see the process in either Fig. 2, which can refine the diagnosis at step 207) (also see para [0014]-[0015]); and to show whether a test indicates function or dysfunction (para [0015], [0038], and/or [0125]) (Examiner’s Note: also see para [0056], which discloses that the “logic software” can “analyze” the motion data and require further refinement based on “correlated data” and “interpretation.”  Then para [0125] states that the “program logic” is executed that includes “analysis, and correlation of motion capture data” and that this operation “may be displayed visually”).
Additionally, Kirschen teaches determining whether a test is performed correctly (“…the visual performance score can be a single numerical rating or ‘pass/fail’ output,” para [0074]) and displaying whether the test is performed correctly (“…the visual performance score can be a single numerical rating or ‘pass/fail’ output,” para [0074]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon to include determining in real time whether the test is performed correctly and the displaying whether the test is performed correctly, in view of the teachings of Hal and Kirschen, for the obvious advantage of 
For claim 13, Ongvisatepaiboon further discloses wherein the indication of the performance of the test comprises motion of the user device (see Fig. 6).
For claim 14, Ongvisatepaiboon does not expressly disclose wherein the indication of the performance of the test comprise a three-dimensional depiction of the user device.
However, Hal teaches wherein the indication of the performance of the test comprises a three-dimensional depiction of the user device (para [0024], [0038], and/or [0090]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the indication of the performance of the test comprise a three-dimensional depiction of the user device, in view of the teachings of Hal, for the obvious advantage of providing a more robust data set that allows the clinician to have a better understanding of the patient’s motion mechanics.
For claim 15, Ongvisatepaiboon further discloses wherein the indication of the performance of the test comprises a continuous display of angle of motion (see Fig. 5).
For claim 16, Ongvisatepaiboon further discloses wherein the motion data are generated using an accelerometer in the user device (Abstract).
For claim 20, Ongvisatepaiboon, as modified, further discloses wherein determining whether the test is performed correctly is based on correlating angle measures among multiple frame axes (para [0098]-[0114] of Hal) (also see Fig. 2 of Hal) (Examiner’s Note: hip flexion/extension, hip abduction/adduction, hip internal/external rotation, pelvic tilt, pelvic side bending, and pelvic rotation being directed to different axes).
For claim 22, Ongvisatepaiboon, as modified, further discloses wherein the user device displays real-time data about the test (“real-time,” para [0014]-[0015] and [0038] of Hal).
Claim(s) 6-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ongvisatepaiboon in view of Hal and Kirschen, and further in view of U.S. Patent Application Publication No. 2015/0309563 to Connor.
For claim 6, Ongvisatepaiboon, Hal, and Kirschen do not expressly disclose wherein the test is an extension-flexion test of the person’s wrist.
However, Connor teaches wherein the test is an extension-flexion test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is an extension-flexion test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 7, Ongvisatepaiboon, Hal, and Kirschen do not expressly disclose wherein the test is a pronation-supination test of the person’s wrist.
However, Connor teaches wherein the test is a pronation-supination test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is a pronation-supination test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 8, Ongvisatepaiboon, Hal, and Kirschen do not expressly disclose wherein the test is a radial-ulnar deviation test of the person’s wrist.
However, Connor teaches wherein the test is a radial-ulnar deviation test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is a radial-ulnar deviation test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 17, Ongvisatepaiboon, Hal, and Kirschen do not expressly disclose wherein the test is an extension-flexion test of the person’s wrist.
However, Connor teaches wherein the test is an extension-flexion test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is an extension-flexion test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 18, Ongvisatepaiboon, Hal, and Kirschen do not expressly disclose wherein the test is a pronation-supination test of the person’s wrist.
However, Connor teaches wherein the test is a pronation-supination test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is a pronation-supination test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
For claim 19, Ongvisatepaiboon, Hal, and Kirschen do not expressly disclose wherein the test is a radial-ulnar deviation test of the person’s wrist.
However, Connor teaches wherein the test is a radial-ulnar deviation test of the person’s wrist (para [0158]) (also see para [0004]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the test is a radial-ulnar deviation test of the person’s wrist, in view of the teachings of Connor, because such a type of test is a suitable test for evaluating joint health (i.e., the wrist), which is the intended purpose of Hal.
Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ongvisatepaiboon in view of Hal and Kirschen, and further in view of U.S. Patent Application Publication No. 2015/0142374 to Shibuya.
For claim 10, Ongvisatepaiboon, Hal, and Kirschen do not expressly disclose wherein the position of the user device is calculated using a rotation matrix.
However, Shibuya teaches wherein the position of a user device is calculated using a rotation matrix (para [0068] and/or [0070]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the position of the user device is calculated using a rotation matrix, in view of the teachings of Shibuya, for the obvious advantage of being able to transform the measured data in Euclidean space.
For claim 21, Ongvisatepaiboon, Hal, and Kirschen do not expressly disclose wherein the position of the user device is calculated using a rotation matrix.
However, Shibuya teaches wherein the position of a user device is calculated using a rotation matrix (para [0068] and/or [0070]).
It would have been obvious to a skilled artisan to modify Ongvisatepaiboon wherein the position of the user device is calculated using a rotation matrix, in view of the teachings of Shibuya, for the obvious advantage of being able to transform the measured data in Euclidean space.
Response to Arguments
Applicant’s arguments filed 2/8/22 have been fully considered.
With respect to the 112 rejections, Applicant’s amendments and arguments are persuasive and thus the rejections are withdrawn.
With respect to the 103 rejection(s), Applicant’s arguments will be treated in the order they were presented.
With respect to claims 1 and 12, Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection.
With respect to claims 3 and 14, these claims recite the term “depiction.”  Applicant has not appeared to given an explicit definition for this term, so the examiner is using the plain and ordinary 1  So the claimed indication must comprise a 3D representation (whether that representation be a word or an image) of the user device.  The examiner submits that the 3D mapping of the sensors in Hal is a “representation” of those sensors.
With respect to claims 9 and 20, Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection.
With respect to claims 11 and 22, Hal explicitly states, for example, without limitation, “…real-time diagnostic information can be provided and displayed on a graphical user interface (GUI) 131” (see para [0038]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.merriam-webster.com/dictionary/depiction; accessed 2/15/22.